McCay, Judge.
"We are very reluctant to do anything looking toward a relaxation of the effect of the judgments of this Court. But no judgment, obtained in any Court, in favor of one whose fault produced the judgment ought injustice to stand. Not only the bill but the affidavit of the counsel of the defendant in error shows that the case was dismissed here in consequence of the fault of the defendant’s counsel. Mr. Rivers was ready to come here and give the case his attention. He did not come in consequence of the statements of Mr. Stanley, and solely to accommodate him. It seems outrageous that a judgment should go in favor of the defendant in error and to the profit and gain of such defendant when the whole fault was, as is admitted, in him. As this seems a meritorious case, and the motion for new trial failed by the fault of the defendant, we, with some reluctance, reverse the judgment.
If it be true, as the affidavits appended to the motion for a new trial show, that the plaintiff in the original suit was the cause, or a leading cause why Hughes was unable to get hands for the new year, it would be a very strong reply to his claim against Hughes. Nothing of this appeared in the pleadings or in the evidence at the trial, and it would, as we think, be a misuse of the word to call this cumulative testimony. True, it adds to the defenses Hughes has, but it is not evidence on the same line of defense set up by the pleadings and evidence at the trial.
Judgment reversed.